 LUMBER AND SAWMILL WORKERS LOCAL UNION 240957RC-5519, and 21-RC-5520, and the petition in Case No 91-RC-5513with respect to Ziv Television Programs, Inc, Mark ry T11 Music, andRevue Productions, Inc ]1[Text of Direction of Elections omitted from publication ]MEMBER RODGERS took no part in the consideration of the aboveDecision, Order, and Direction of ElectionsILumber and Sawmill Workers Local Union 2409;Angus L.Brisbin, its President;Montana District Council, Lumber -SawmillWorkers Unions;Robert C. Weller,Business Repre-sentative and Executive SecretaryandGreat Northern Rail-way Company.Case No 19-CC-109 January 8, 1960SUPPLEMENTAL DECISION AND ORDEROn February 13, 1959, the Board issued its Decision and Order 1herein, sustaining the Trial Examiner's dismissal of the complaintOn November 23, 1959, the United States Court of Appeals for theNinth Circuit reversed the Decision and Order of the Board and re-manded the case to the Board for action consistent with the court'sopinion 2In its original Decision, the Board had adopted the Trial Exami-ner's finding that the Respondents' picketing of the spur track aandpremises of the Great Northern Railway Company at or near RobertsStreet in Helena, Montana, was not primary but secondary actionHowever, the Board affirmed the dismissal of the complaint on theground that the railroad was not an "employer" and its employeeswere not "employees" within the meaning of Section 8(b) (4) (A) ofthe ActThe court held to the contrary on this point and remandedthe case to the Board<,In conformance with the decision of the United States Court ofAppeals for the Ninth Circuit, the Board now finds that by the picket-ing herein the Respondents induced and encouraged the employees of1122 NLRB 1403GreatNorthern Railway Companyv,N L RB ,November 23, 1959 (C A 9), 45LRRM 2206'In accepting the court's remand inthis case, Chairman, Leedom and Members Beanand Fanning, with due respect for the opinion of 'that court, do not adopt its view thatSection fi(b) (4) (A) prior to November 4, 1959, includedrailroadsas "employers" withinthe meaning of that, section of the ActSince that date, however, the Labor ManagementReporting and Disclosure Act of 1959has amended'Sectibn8(b) (4) (A)to proscribe sec-ondary boycotts directed at railroads and their employees.The issue is, therefcre,J,pros-pectivelywithoutsignificance.For the reasons set forthin his dissentingopinion inSeafarers'Internatsomai Union of North America,Atlantio&GsslfDistract,AFL-CIO(AmericanCoal Shipping,Inc ),124 NLRB1079,Member Jenkins believesthat thecircuit court gave, a correct interpretation to the At as it readbefore the 1959amendments¢>2"i'F 3126 N1,RB No 12 58DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Great Northern Railway Company to strike or engage in a con-certed refusal to transport or handle the goods of Foley's Mill andCabinetWorksand that the Respondents thereby violated Section8 ('b) (4) (A) of the Act.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe conduct of the Respondents, as previously set forth above, hasbeen found to constitute an unfair labor practice, occurring in con-nection with the operations of the Great Northern Railway Company,and has a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tends to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.CONCLUSIONS OF LAw1.Foley's Mill and Cabinet Works is an employer within the mean-ing of Section 2(2) of the Act and is engaged in commerce within themeaning of Section 2 (6) and (7) of the Act.2.The Great Northern Railway Company is engaged in commercewithin the meaning of Section 2 (6) and (7) of the Act.3.The Respondents,, Local 2409, Lumber & Sawmill Workers, andthe Montana District Council, Lumber & Sawmill Workers Unions,are labor organizations within the meaning of Section 2 (5) of the Act.The Respondents, Angus L. Brisbin and Robert C. Weller, are agentsof the above-mentioned Unions, respectively, within the meaning ofSections 2 (13) and 8 (b) of the Act.4.By inducing and encouraging the employees of the Great North-ern Railway Company to engage in concerted refusals in the courseof their employment to perform services for their employer, with anobject of forcing or requiring such employer to refuse to accept, han-dle, or transport the goods and products of Foley's Mill & CabinetWorks and therefore to cease doing business with Foley's, the afore-said Respondents have engaged in unfair labor practices within themeaningof Section 8 (b) (4) (A) of the Act.5.The aforesaid unfair labor practices affect commerce within themeaningof Section 2 (6) and (7) of the Act.THE REMEDYHavingfound that theRespondents have engaged in unfair laborpractices,we shall requirethemto cease and desist therefrom and totake certain affirmative action designed to effectuate the purposes ofthe Act.ORDERUpon the entire record in this case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National Labor LUMBER AND SAWMILL WORKERS LOCAL UNION 240959Relations Board hereby orders that Lumber& Sawmill WorkersLocal Union 2409,and its president,Angus L. Brisbin,and MontanaDistrict Council, Lumber & Sawmill Workers Unions,and its businessrepresentative and executive secretary,Robert C.Weller, and theirofficers, representatives,agents, successors,and assigns,shall:1.Cease and desist from picketing the spur track and premises ofthe Great Northern Railway Company located at or near RobertsStreet in Helena, Montana, or picketing the tracks or premises of anyother employer or person who does businesswithFoley'sMill andCabinetWorks, or otherwise engaging in, inducing,or encouragingthe employees of the Great Northern Railway Company or any otheremployer(except Foley's)to engage in a strike or a concerted refusalin the course of their employment to use,manufacture,process, trans-port, or otherwise handle or work on any goods, articles,materials,or commodities or to perform any services for their employers wherean object thereof is to force or require the Great Northern RailwayCompany or any other employer or person to cease using,selling,handling,transporting,or otherwise dealing in the products of Foley'sMill and CabinetWorks,or to cease doing businesswithsaid Foley'sMill and Cabinet Works or with other employers and persons.2.Take the following affirmative action, which the Board finds willeffectuate the policiesof the Act :(a)Post immediately,in conspicuous places throughout their busi-ness offices and meeting halls, copies of the notice attached heretomarked "Appendix."Copies of said notice,to be furnished by theRegional Director for the Nineteenth Region, shall,after being dulysigned by an official representative of each of the Respondents, beposted immediatelyby theRespondents upon receipt thereof and bemaintained by them for a period of 60 consecutive days thereafter, inall places where notices to members are customarily posted.Reason-able steps shall be taken by the Respondent to insure that said noticesare not altered,defaced,or covered by any other material.(b)Mail to the Regional Director for the Nineteenth Region signedcopies of the "Appendix"for posting at the plant or premises of theemployers named in said notice,if said employers are willing, inplaces where notices to employees are customarily posted.Copies ofsaid notice,to be furnished by the Regional Director,shall,after beingduly signed as provided above, be forthwith returned to the RegionalDirector for said posting.(c)Notify the Regional Director for the Nineteenth Region inwriting,within 10 days from the date of this Order, what steps Re-spondents have taken to comply herewith.MEMBER Roixna s took no part in the consideration of the aboveSupplemental Decision and Order. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL MEMBERS OF TIIE LUMBER & SAWMILL WORKERS LOCALUNION 2409, AND MONTANA DISTRICT COUNCIL, LUMBER & SAWMILLWORKERS UNIONS, AND TO ALL EMPLOYEES OF FOLEY'S MILL ANDCABINETWORKS AND THE GREAT NORTHERN RAILWAY COMPANYPursuant to a Supplemental Decision and Order of the NationalLabor Relations Board, and in order to effectuate the policies of theNational Labor Relations Act, as amended, we hereby notify you that :WE WILL NOT picket the track and premises of the Great North-ern Railway Company at the spur track located at or near RobertsStreet, Helena, Montana, or the track and premises of any otheremployer or person who does business with Foley's Mill and Cabi-netWorks, or otherwise engage in, induce or encourage the em-ployees of the Great Northern Railway Company or any otheremployer (except Foley's Mill and Cabinet Works) to engage ina strike ora concerted refusal in the course of their employmentto use,manufacture, process, transport, or otherwise handle orwork on goods, articles, materials, or commodities, or to performany services for their respective employers where an object thereofis to force or require the Great Northern Railway Company orany other employer or person to cease using, selling, handling,transporting, or otherwise dealing in the products of Foley's Milland Cabinet Works, or to cease doing business with said Foley'sMill and Cabinet Works and with other employers and persons.LUMBER & SAWMILL WORKERSLOCAL UNION 2409,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)MONTANA DISTRICT COUNCIL, LUMBER& SAWMILL WORKERS UNIONS7Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)Dated----------------By-------------------------------------(ANGUS L. BRISBIN)Dated---------------------------- ------------------------(ROBERT C. WELLER)This notice must remain, posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.